Name: Commission Regulation (EEC) No 456/87 of 13 February 1987 amending Regulation (EEC) No 3592/86 as regards the term of validity of licences issued for common wheat of breadmaking quality under the supplementary trade mechanism
 Type: Regulation
 Subject Matter: trade;  economic geography;  trade policy;  Europe
 Date Published: nan

 No L 46/12 Official Journal of the European Communities 14. 2. 87 COMMISSION REGULATION (EEC) No 456/87 of 13 February 1987 amending Regulation (EEC) No 3592/86 as regards the term of validity of licences issued for common wheat of breadmaking quality under the supple ­ mentary trade mechanism Whereas the measure provided for in this Regulation is in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 84 (4) and 85 (3) thereof, Whereas Commission Regulation (EEC) No 3592/86 of 26 November 1986 derogating from Regulation (EEC) No 574/86 and amending Regulation (EEC) No 598/86 laying down certain detailed rules for the application of the supplementary trade mechanism to common wheat of breadmaking quality (') provides that STM licences issued for the import into Spain of an additional quantity of 200 000 tonnes of common wheat of breadmaking quality are to be valid only until 31 January 1987 ; whereas the circumstances and in particular the weather conditions prevailing in January 1987 did not enable the operators to comply with the abovementioned time limit ; whereas the term of validity of licences issued under that measure should accordingly be extended to 28 February 1987 ; HAS ADOPTED THIS REGULATION : Article 1 In Article 3 (2) of Regulation (EEC) No 3592/86, the words 'to 31 January 1987' are hereby replaced by 'to 28 February 1987'. Article 2 This Regulation shall enter into force on the day of its publicaiton in the Official Journal of the European Communities. It shall apply with effect from 1 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 334, 27 . 11 . 1986, p. 19 .